UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05364 American High-Income Trust (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Courtney R. Taylor American High-Income Trust 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American High-Income Trust® Investment portfolio June 30, 2012 unaudited Bonds, notes & other debt instruments — 88.41% Principal amount (000) Value CORPORATE BONDS, NOTES & LOANS — 83.28% CONSUMER DISCRETIONARY — 20.53% MGM Resorts International 6.75% 2012 $ $ MGM Resorts International 6.75% 2013 MGM Resorts International 13.00% 2013 MGM Resorts International 5.875% 2014 MGM Resorts International 10.375% 2014 MGM Resorts International 6.625% 2015 MGM Resorts International 6.875% 2016 MGM Resorts International 7.50% 2016 MGM Resorts International 11.125% 2017 MGM Resorts International 9.00% 2020 MGM Resorts International 7.75% 2022 Charter Communications, Inc. 13.50% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.25% 2017 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.875% 2018 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 CCO Holdings LLC and CCO Holdings Capital Corp. 7.375% 2020 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 8.125% 2020 Univision Communications Inc., Term Loan B, 4.495% 20171,2,3 Univision Communications Inc. 8.50% 20214 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Boyd Gaming Corp. 9.125% 2018 Boyd Gaming Corp. 9.00% 20204 EchoStar DBS Corp 7.75% 2015 EchoStar DBS Corp 7.125% 2016 DISH DBS Corp. 4.625% 20174 DISH DBS Corp 7.875% 2019 DISH DBS Corp 6.75% 2021 DISH DBS Corp. 5.875% 20224 Virgin Media Finance PLC, Series 1, 9.50% 2016 Virgin Media Secured Finance PLC 6.50% 2018 Virgin Media Finance PLC 8.375% 20194 Revel Entertainment, Term Loan B, 9.00% 20171,2,3 Revel Entertainment, Term Loan B, 9.00% 20171,2,3 Revel Entertainment 12.00% 20181,5,6 Michaels Stores, Inc., Term Loan B3, 5.00% 20161,2,3 Michaels Stores, Inc., Term Loan B2, 5.00% 20161,2,3 Michaels Stores, Inc. 11.375% 2016 Michaels Stores, Inc. 13.00% 2016 Michaels Stores, Inc. 7.75% 2018 Needle Merger Sub Corp. 8.125% 20194 Neiman Marcus Group, Inc. 10.375% 2015 Neiman Marcus Group, Inc., Term Loan B, 4.75% 20181,2,3 Limited Brands, Inc. 5.25% 2014 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 Limited Brands, Inc. 5.625% 2022 Mediacom Broadband LLC and Mediacom Broadband Corp. 8.50% 2015 Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 Mediacom LLC and Mediacom Capital Corp. 7.25% 2022 Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Clear Channel Worldwide Holdings, Inc. 7.625% 20204 Nara Cable Funding Ltd. 8.875% 2018 € Nara Cable Funding Ltd. 8.875% 20184 $ Warner Music Group 9.50% 20164 Warner Music Group 9.50% 2016 Warner Music Group 11.50% 2018 Warner Music Group 13.75% 2019 CityCenter Holdings, LLC and CityCenter Finance Corp. 7.625% 2016 CityCenter Holdings, LLC and CityCenter Finance Corp. 7.625% 20164 CityCenter Holdings, LLC and CityCenter Finance Corp. 11.50% 20171,6 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 PETCO Animal Supplies, Inc. 9.25% 20184 Academy, Ltd., Term Loan B, 6.00% 20181,2,3 Academy, Ltd. 9.25% 20194 Toys “R” Us-Delaware, Inc., Term Loan B, 6.00% 20161,2,3 Toys “R” Us-Delaware, Inc. 7.375% 20164 Toys “R” Us Property Co. II, LLC 8.50% 2017 Toys “R” Us Property Co. I, LLC 10.75% 2017 Toys “R” Us-Delaware, Inc., Term Loan B2, 5.25% 20181,2,3 Toys “R” Us, Inc. 7.375% 2018 Burger King Corp 0%/11.00% 20194,7 Bon-Ton Department Stores, Inc. 10.25% 2014 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.50% 20171,2,3 Burlington Coat Factory Warehouse Corp. 10.00% 2019 NCL Corp. Ltd. 11.75% 2016 NCL Corp. Ltd. 9.50% 2018 Cinemark USA, Inc. 8.625% 2019 Tousa, Inc. 9.00% 20108,9 Tousa, Inc. 9.00% 20108,9 Tousa, Inc. 9.25% 20111,4,8,9 Jaguar Land Rover PLC 7.75% 20184 Jaguar Land Rover PLC 8.125% 20214 Royal Caribbean Cruises Ltd. 6.875% 2013 Royal Caribbean Cruises Ltd. 11.875% 2015 Hanesbrands Inc., Series B, 4.113% 20141 Hanesbrands Inc. 6.375% 2020 AMC Entertainment Inc. 8.00% 2014 AMC Entertainment Inc. 8.75% 2019 AMC Entertainment Inc. 9.75% 2020 Local T.V. Finance LLC, Term Loan B, 2.25% 20131,2,3 Local T.V. Finance LLC 9.25% 20151,4,6 Tower Automotive Holdings 10.625% 20174 DineEquity, Inc. 9.50% 2018 Sally Holdings LLC and Sally Capital Inc. 6.875% 2019 Sally Holdings LLC and Sally Capital Inc. 5.75% 2022 Allison Transmission Holdings, Inc., Term Loan B, 2.75% 20141,2,3 Marina District Finance Co., Inc. 9.50% 2015 Marina District Finance Co., Inc. 9.875% 2018 Circus and Eldorado Joint Venture and Silver Legacy Resort Casino 10.125% 20128 Mohegan Tribal Gaming Authority 10.50% 20164 Mohegan Tribal Gaming Authority 11.00% 20181,4,6 Gray Television, Inc. 10.50% 2015 Gray Television, Inc., Series D, 17.00% (undated)1,5,8,9 Jarden Corp. 8.00% 2016 UPC Germany GmbH 7.50% 2019 € UPC Germany GmbH 9.625% 2019 CSC Holdings, Inc. 8.50% 2014 $ Cablevision Systems Corp. 7.75% 2018 CSC Holdings, Inc. 8.625% 2019 Cumulus Media Holdings Inc. 7.75% 2019 Seneca Gaming Corp. 8.25% 20184 Vidéotron Ltée 6.375% 2015 Quebecor Media Inc. 7.75% 2016 Vidéotron Ltée 5.00% 20224 Lamar Media Corp. 7.875% 2018 Lamar Media Corp. 5.875% 20224 Choice Hotels International Inc. 5.75% 2022 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Carmike Cinemas, Inc. 7.375% 2019 National CineMedia, Inc. 6.00% 20224 KB Home 8.00% 2020 Dynacast International Ltd. 9.25% 20194 Chrysler Group LLC, Term Loan B, 6.00% 20171,2,3 Seminole Tribe of Florida 7.804% 20202,4 LBI Media, Inc. 8.50% 20174 Regal Cinemas Corp. 8.625% 2019 Fox Acquisition LLC 13.375% 20164 Tenneco Inc. 6.875% 2020 FCE Bank PLC 7.125% 2013 € Marks and Spencer Group PLC 7.125% 20374 $ Grupo Televisa, SAB 6.625% 2040 Time Warner Cable Inc. 7.50% 2014 Cox Communications, Inc. 5.45% 2014 KAC Acquisition Corp. 8.00% 20262,4,6,9 — TELECOMMUNICATION SERVICES — 11.33% Nextel Communications, Inc., Series E, 6.875% 2013 Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Sprint Nextel Corp. 6.00% 2016 Sprint Nextel Corp. 8.375% 2017 Sprint Nextel Corp. 9.125% 20174 Sprint Nextel Corp. 9.00% 20184 Sprint Nextel Corp. 11.50% 20214 Sprint Capital Corp. 8.75% 2032 Frontier Communications Corp. 7.875% 2015 Frontier Communications Corp. 8.25% 2017 Frontier Communications Corp. 8.125% 2018 Frontier Communications Corp. 8.50% 2020 Frontier Communications Corp. 9.25% 2021 Frontier Communications Corp. 8.75% 2022 Clearwire Communications and Clearwire Finance, Inc., Series B, 12.00% 20154 Clearwire Communications and Clearwire Finance, Inc., Series A, 12.00% 20154 Clearwire Communications and Clearwire Finance, Inc. 14.75% 20164 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20174 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 Cricket Communications, Inc. 7.75% 2020 Wind Acquisition SA 11.75% 20174 Wind Acquisition SA 7.25% 20184 Wind Acquisition SA 7.375% 2018 € Digicel Group Ltd. 12.00% 20144 $ Digicel Group Ltd. 12.00% 2014 Digicel Group Ltd. 8.875% 20154 Digicel Group Ltd. 8.875% 2015 Digicel Group Ltd. 10.50% 20184 LightSquared, Term Loan B, 12.00% 20142,3,6,8 Vodafone Group PLC, Term Loan B, 6.875% 20152,3,6 Vodafone Group PLC, Term Loan B, 6.25% 20162,3,6,9 Trilogy International Partners, LLC, 10.25% 20164 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20174 Crown Castle International Corp. 7.125% 2019 Level 3 Financing, Inc. 8.75% 2017 Level 3 Communications, Inc. 8.125% 2019 Level 3 Communications, Inc. 11.875% 2019 América Móvil, SAB de CV 5.00% 2020 América Móvil, SAB de CV 8.46% 2036 MXN65,000 SBA Telecommunications, Inc. 8.00% 2016 $ Sable International Finance Ltd. 8.75% 20204 Syniverse Holdings, Inc. 9.125% 2019 Intelsat Jackson Holding Co. 7.25% 20204 FINANCIALS — 10.41% Realogy Corp. 10.50% 2014 Realogy Corp., Term Loan B, 4.491% 20161,2,3 Realogy Corp., Letter of Credit, 4.77% 20161,2,3 Realogy Corp., Second Lien Term Loan A, 13.50% 20172,3 Realogy Corp. 7.875% 20194 Realogy Corp. 7.625% 20204 Realogy Corp. 9.00% 20204 CIT Group Inc., Series C, 4.75% 20154 CIT Group Inc., Series C, 7.00% 20164 CIT Group Inc. 5.00% 2017 CIT Group Inc., Series C, 7.00% 20174 CIT Group Inc., Series C, 5.50% 20194 International Lease Finance Corp. 5.00% 2012 International Lease Finance Corp., Series R, 6.375% 2013 International Lease Finance Corp. 4.875% 2015 International Lease Finance Corp. 8.625% 2015 International Lease Finance Corp. 5.75% 2016 Liberty Mutual Group Inc. 6.50% 20354 Liberty Mutual Group Inc., Series B, 7.00% 20671,4 Liberty Mutual Group Inc., Series A, 7.80% 20871,4 Springleaf Finance Corp., Series I, 5.40% 2015 Springleaf Finance Corp., Term Loan B, 5.50% 20171,2,3 Springleaf Finance Corp., Series J, 6.90% 2017 HBOS PLC 6.75% 20184 LBG Capital No.1 PLC, Series 2, 7.875% 20204 HBOS PLC 6.00% 20334 Host Marriott, LP, Series O, 6.375% 2015 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 Host Hotels & Resorts LP 5.875% 2019 Host Hotels & Resorts LP 6.00% 2020 Host Hotels & Resorts LP 6.00% 2021 MetLife Capital Trust IV, junior subordinated 7.875% 20671,4 MetLife Capital Trust X, junior subordinated 9.25% 20681,4 MetLife Inc., junior subordinated 10.75% 20691 iStar Financial Inc. 9.00% 20174 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.70% 2018 RBS Capital Trust II 6.425% noncumulative trust (undated)1 Royal Bank of Scotland Group PLC, junior subordinated 6.99% (undated)1,4 Ford Motor Credit Co. 8.70% 2014 Ford Motor Credit Co. 5.625% 2015 Ford Motor Credit Co. 7.00% 2015 Ford Motor Credit Co. 8.00% 2016 Ford Motor Credit Co. 4.25% 2017 Ford Motor Credit Co. 6.625% 2017 Hospitality Properties Trust 7.875% 2014 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 5.625% 2017 Hospitality Properties Trust 6.70% 2018 American Tower Corp. 7.00% 2017 American Tower Corp. 7.25% 2019 Prologis, Inc. 7.625% 2014 Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 Synovus Financial Corp. 5.125% 2017 Synovus Financial Corp. 7.875% 2019 Genworth Financial, Inc. 7.625% 2021 Genworth Financial, Inc., junior subordinated 6.15% 20661 Catlin Insurance Ltd., junior subordinated 7.249% (undated)1,4 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 Regions Financial Corp. 5.75% 2015 Lazard Group LLC 7.125% 2015 Barclays Bank PLC 5.14% 2020 Barclays Bank PLC, junior subordinated 6.86% (undated)1,4 Unum Group 7.125% 2016 Unum Group 5.625% 2020 Korea Development Bank 4.00% 2016 Korea Development Bank 3.50% 2017 Korea Development Bank 3.875% 2017 AXA SA, junior subordinated 6.463% (undated)1,4 ACE Cash Express, Inc. 11.00% 20194 NASDAQ OMX Group, Inc. 5.25% 2018 Associated Banc-Corp 5.125% 2016 XL Capital Ltd., Series E, junior subordinated 6.50% (undated)1 BBVA Bancomer SA, junior subordinated 7.25% 20204 BBVA Bancomer SA 6.50% 20214 Zions Bancorporation 6.00% 2015 Rouse Co. 7.20% 2012 Rouse Co. 6.75% 20134 BNP Paribas, junior subordinated 7.195% (undated)1,4 HSBK (Europe) BV 7.25% 20214 Brandywine Operating Partnership, LP 7.50% 2015 QBE Capital Funding III LP 7.25% 20411,4 VEB Finance Ltd. 6.902% 20204 Banco de Crédito del Perú 5.375% 20204 The Export-Import Bank of Korea 4.375% 2021 Banco del Estado de Chile 4.125% 20204 Allstate Corp., Series B, junior subordinated 6.125% 20671 Banco Mercantil del Norte, SA, junior subordinated 6.862% 20211,4 Development Bank of Kazakhstan 5.50% 20154 Banco Votorantim SA 6.25% 201610 BRL6,965,440 INDUSTRIALS — 9.56% CEVA Group PLC 11.625% 20164 $ CEVA Group PLC 8.375% 20174 CEVA Group PLC 11.50% 20184 CEVA Group PLC 12.75% 20204 Ply Gem Industries, Inc. 13.125% 2014 Ply Gem Industries, Inc. 8.25% 2018 Hawker Beechcraft Acquisition Co., LLC, Debtor in Possession Delayed Draw, 9.75% 20121,2,3 Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.361% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 4.25% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.75% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC 8.50% 20158 Hawker Beechcraft Acquisition Co., LLC 8.875% 20156,8 Hawker Beechcraft Acquisition Co., LLC 9.75% 20178 51 Associated Materials, LLC and AMH New Finance, Inc. 9.125% 2017 US Investigations Services, Inc., Term Loan B, 2.994% 20151,2,3 US Investigations Services, Inc., Term Loan D, 7.75% 20151,2,3 US Investigations Services, Inc. 10.50% 20154 US Investigations Services, Inc. 11.75% 20164 Nortek Inc. 10.00% 201811 Nortek Inc. 8.50% 202111 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B1, 5.47% 20141,2,3 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B2, 5.47% 20141,2,3 DAE Aviation Holdings, Inc. 11.25% 20154 Euramax International, Inc. 9.50% 2016 United Air Lines, Inc., Term Loan B, 2.25% 20141,2,3 United Air Lines, 1991 Equipment Trust Certificates, Series A, 10.11% 20062,8,9 — Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20172 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20182 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20182 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20192 Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20192 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20202 Continental Airlines, Inc., Series 2003-ERJ3, Class A, 7.875% 20202 United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20212,4 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20222 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20222 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20222 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20222 Esterline Technologies Corp. 6.625% 2017 Esterline Technologies Corp. 7.00% 2020 Navios Maritime Acquisition Corporation and Navios Acquisition Finance (US) Inc. 8.625% 2017 Navios Maritime Holdings Inc. and Navios Maritime Finance II (US) Inc. 8.125% 2019 Navios Logistics Finance (US) Inc., 9.25% 2019 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 11.50% 2016 Nielsen Finance LLC, Term Loan 1L, 8.50% 20172,3 Nielsen Finance LLC and Nielsen Finance Co. 7.75% 2018 Ashtead Capital, Inc. 9.00% 20164 ARAMARK Corp. 3.966% 20151 ARAMARK Corp. 8.50% 2015 ARAMARK Corp. 8.625% 20161,4,6 General Electric Capital Corp., Series A, junior subordinated 7.125% (undated)1 United Rentals, Inc. 7.375% 20204 United Rentals, Inc. 7.625% 20224 RBS Global, Inc. and Rexnord LLC 8.50% 2018 TransDigm Inc. 7.75% 2018 Northwest Airlines, Inc., Term Loan B, 3.97% 20131,2,3 Delta Air Lines, Inc., Series 2002-1, Class G-2, MBIA insured, 6.417% 20142 Delta Air Lines, Inc., Series 2010-B, Class 2-B, 6.75% 20172,4 Northwest Airlines, Inc., Term Loan A, 2.22% 20181,2,3 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20242 BE Aerospace, Inc. 5.25% 2022 JELD-WEN Escrow Corp. 12.25% 20174 Odebrecht Finance Ltd 5.125% 20224 Odebrecht Finance Ltd 6.00% 20234 Odebrecht Finance Ltd 7.125% 20424 H&E Equipment Services, Inc. 8.375% 2016 AMR Corp. 9.00% 20128 American Airlines, Inc., Series 2001-1, Class B, 7.377% 20192 AMR Corp. 10.00% 20218 Baker Corp. 8.25% 20194 Florida East Coast Railway Corp. 8.125% 2017 CMA CGM 8.50% 20174 Mcron Finance 8.375% 20194 Sequa Corp., Term Loan B, 3.72% 20141,2,3 HEALTH CARE — 7.35% Kinetic Concepts, Inc. 10.50% 20184 Kinetic Concepts, Inc. 12.50% 20194 VWR Funding, Inc., Series B, 10.25% 20156 PTS Acquisition Corp. 9.50% 20156 PTS Acquisition Corp. 9.75% 2017 € Quintiles, Term Loan B, 5.00% 20181,2,3 $ Tenet Healthcare Corp. 7.375% 2013 Tenet Healthcare Corp. 9.25% 2015 inVentiv Health Inc. 10.00% 20184 inVentiv Health Inc. 10.00% 20184 HCA Inc. 6.375% 2015 HCA Inc., Term Loan B2, 3.711% 20171,2,3 HCA Inc. 6.50% 2020 HCA Inc. 7.875% 2020 HCA Holdings, Inc. 7.75% 2021 HCA Inc. 7.50% 2022 Patheon Inc. 8.625% 20174 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Alkermes, Inc., Term Loan B, 6.75% 20171,2,3 Alkermes, Inc., Term Loan B, 9.50% 20181,2,3 Symbion Inc. 8.00% 2016 Bausch & Lomb Inc. 9.875% 2015 Surgical Care Affiliates, Inc. 8.875% 20151,4,6 Surgical Care Affiliates, Inc. 10.00% 20174 Merge Healthcare Inc 11.75% 2015 Multiplan Inc. 9.875% 20184 Rotech Healthcare Inc. 10.50% 2018 Grifols Inc. 8.25% 2018 Centene Corp. 5.75% 2017 Boston Scientific Corp. 6.00% 2020 Accellent Inc. 8.375% 2017 Endo Pharmaceuticals Holdings Inc. 7.00% 2019 Endo Pharmaceuticals Holdings Inc. 7.00% 2020 DJO Finance LLC 7.75% 2018 Health Management Associates, Inc. 6.125% 2016 INFORMATION TECHNOLOGY — 6.79% First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 20156 First Data Corp. 11.25% 2016 First Data Corp., Term Loan D, 5.245% 20171,2,3 First Data Corp. 7.375% 20194 First Data Corp. 8.25% 20214 First Data Corp. 12.625% 2021 First Data Corp. 8.75% 20221,4,6 SRA International, Inc., Term Loan B, 6.50% 20181,2,3 SRA International, Inc. 11.00% 2019 NXP BV and NXP Funding LLC 3.217% 20131 NXP BV and NXP Funding LLC 3.507% 20131,2 € NXP BV and NXP Funding LLC 10.00% 20135 $ NXP BV and NXP Funding LLC 9.75% 20184 Freescale Semiconductor, Inc., Term Loan, 4.489% 20161,2,3 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20184 Freescale Semiconductor, Inc. 10.125% 20184 Freescale Semiconductor, Inc., Term Loan B, 6.00% 20191,2,3 Freescale Semiconductor, Inc. 8.05% 2020 Blackboard Inc., Term Loan B, 7.50% 20181,2,3 SunGard Data Systems Inc. 7.375% 2018 SunGard Data Systems Inc. 7.625% 2020 Hughes Satellite Systems Corp. 6.50% 2019 Hughes Satellite Systems Corp. 7.625% 2021 Serena Software, Inc. 10.375% 2016 Lawson Software, Inc. 9.375% 20194 Jabil Circuit, Inc. 8.25% 2018 Jabil Circuit, Inc. 5.625% 2020 Advanced Micro Devices, Inc. 8.125% 2017 Advanced Micro Devices, Inc. 7.75% 2020 Ceridian Corp. 11.25% 2015 MATERIALS — 6.18% Reynolds Group 8.75% 20164 Reynolds Group 9.25% 20184 Reynolds Group 7.125% 20194 Reynolds Group 7.875% 20194 Reynolds Group 9.00% 20194 Reynolds Group 9.875% 20194 Reynolds Group 9.875% 20194 Inmet Mining Corp. 8.75% 20204 Georgia Gulf Corp. 9.00% 20174,11 ArcelorMittal 4.50% 2017 ArcelorMittal 5.50% 2021 ArcelorMittal 6.25% 2022 ArcelorMittal 6.75% 2041 Ball Corp. 7.125% 2016 Ball Corp. 6.75% 2020 Ball Corp. 5.75% 2021 Ball Corp. 5.00% 2022 FMG Resources 7.00% 20154 FMG Resources 6.375% 20164 FMG Resources 6.00% 20174 FMG Resources 6.875% 20184 JMC Steel Group Inc. 8.25% 20184 MacDermid 9.50% 20174 Consolidated Minerals Ltd. 8.875% 20164 Taminco Global Chemical Corp. 9.75% 20204 Smurfit Kappa Acquisition 7.75% 2019 € Smurfit Capital Funding PLC 7.50% 2025 $ Newpage Corp. 11.375% 20148 Packaging Dynamics Corp. 8.75% 20164 CEMEX Finance LLC 9.50% 20164 CEMEX Finance LLC 9.50% 2016 CEMEX SA 9.25% 20204 Graphic Packaging International, Inc. 9.50% 2017 Graphic Packaging International, Inc. 7.875% 2018 OMNOVA Solutions Inc. 7.875% 2018 International Paper Co. 7.95% 2018 Ardagh Packaging Finance 7.375% 20174 Ardagh Packaging Finance 11.125% 20181,4,6 Mirabela Nickel Ltd. 8.75% 20184 Mongolian Mining Corp. 8.875% 20174 Braskem Finance Ltd. 5.75% 20214 ENERGY — 5.66% Laredo Petroleum, Inc. 9.50% 2019 Laredo Petroleum, Inc. 7.375% 20224 Arch Coal, Inc. 8.75% 2016 Arch Coal, Inc. 7.00% 2019 Arch Coal, Inc. 7.25% 2020 Arch Coal, Inc. 7.25% 2021 Transocean Inc. 5.05% 2016 Transocean Inc. 6.375% 2021 Transocean Inc. 7.35% 2041 Peabody Energy Corp. 6.00% 20184 Peabody Energy Corp. 6.25% 20214 Petrobras International 5.75% 2020 Petrobras International 5.375% 2021 Petrobras International 6.875% 2040 Petrobras International Finance Co. 6.75% 2041 Alpha Natural Resources, Inc. 6.00% 2019 Alpha Natural Resources, Inc. 6.25% 2021 CONSOL Energy Inc. 8.00% 2017 CONSOL Energy Inc. 8.25% 2020 NGPL PipeCo LLC 7.119% 20174 NGPL PipeCo LLC 9.625% 20194 Energy Transfer Partners, LP 7.50% 2020 Reliance Holdings Ltd. 4.50% 2020 Reliance Holdings Ltd. 5.40% 20224 Reliance Holdings Ltd. 6.25% 20404 Dolphin Energy Ltd. 5.50% 20214 Petroplus Finance Ltd. 6.75% 20144,8 Petroplus Finance Ltd. 7.00% 20174,8 Petroplus Finance Ltd. 9.375% 20194,8 Gazprom OJSC 5.092% 20154 Gazprom OJSC 5.999% 20214 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 7.288% 20374 El Paso Pipeline Partners Operating Co., LLC 5.00% 2021 Teekay Corp. 8.50% 2020 QGOG Atlantic/Alaskan Rigs Ltd. 5.25% 20182,4 Pemex Project Funding Master Trust 5.75% 2018 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 Pemex Project Funding Master Trust 6.50% 20414 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20212,4 Denbury Resources Inc. 9.75% 2016 Denbury Resources Inc. 8.25% 2020 Overseas Shipholding Group, Inc. 8.125% 2018 TransCanada PipeLines Ltd., junior subordinated 6.35% 20671 Regency Energy Partners LP and Regency Energy Finance Corp. 6.50% 2021 Continental Resources Inc. 8.25% 2019 Continental Resources Inc. 7.375% 2020 Continental Resources Inc. 7.125% 2021 Concho Resources Inc. 8.625% 2017 Concho Resources Inc. 7.00% 2021 Enterprise Products Operating LLC 7.00% 20671 Forest Oil Corp. 8.50% 2014 Forest Oil Corp. 7.25% 2019 Afren PLC 10.25% 20194 Ras Laffan Liquefied Natural Gas II 5.298% 20202,4 Ras Laffan Liquefied Natural Gas II 5.298% 20202 Enbridge Energy Partners, LP, junior subordinated 8.05% 20771 Transportadora de Gas Internacional 5.70% 20224 PTT Exploration & Production Ltd 6.35% 20424 Phillips 66 5.875% 20424 CONSUMER STAPLES — 2.92% Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.375% 2016 Rite Aid Corp. 10.25% 2019 Rite Aid Corp. 8.00% 2020 Albertson’s, Inc. 7.25% 2013 SUPERVALU INC. 7.50% 2014 SUPERVALU INC. 8.00% 2016 Tops Holding Corp. and Tops Markets, LLC. 10.125% 2015 C&S Group Enterprises LLC 8.375% 20174 Stater Bros. Holdings Inc. 7.75% 2015 Stater Bros. Holdings Inc. 7.375% 2018 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Constellation Brands, Inc. 6.00% 2022 Ingles Markets, Inc. 8.875% 2017 Del Monte Corp. 7.625% 2019 Smithfield Foods, Inc., Series B, 7.75% 2013 Smithfield Foods, Inc. 10.00% 2014 Smithfield Foods, Inc. 7.75% 2017 BFF International Ltd. 7.25% 20204 Cott Beverages Inc. 8.375% 2017 Cott Beverages Inc. 8.125% 2018 Spectrum Brands Inc. 9.50% 2018 Pilgrim’s Pride Corp. 7.875% 2018 Post Holdings, Inc. 7.375% 20224 CEDC Finance Corp. 9.125% 20164 TreeHouse Foods, Inc. 7.75% 2018 UTILITIES — 2.55% TXU, Term Loan, 3.741% 20141,2,3 TXU, Term Loan, 4.741% 20171,2,3 Texas Competitive Electric Holdings Co. LLC, 11.50% 20204 Intergen Power 9.00% 20174 AES Corp. 7.75% 2015 AES Corp. 8.00% 2017 AES Corp. 8.00% 2020 AES Corp. 7.375% 20214 Edison Mission Energy 7.50% 2013 Midwest Generation, LLC, Series B, 8.56% 20162 Edison Mission Energy 7.00% 2017 Edison Mission Energy 7.20% 2019 Edison Mission Energy 7.625% 2027 NRG Energy, Inc. 7.375% 2017 NRG Energy, Inc. 8.25% 2020 CMS Energy Corp. 8.75% 2019 CMS Energy Corp. 5.05% 2022 NV Energy, Inc 6.25% 2020 Entergy Corp. 4.70% 2017 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20174 Abu Dhabi National Energy Co. PJSC (TAQA) 5.875% 20214 Enersis SA 7.375% 2014 Total corporate bonds, notes & loans BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 4.24% United Mexican States Government, Series M10, 8.00% 2015 MXN70,000 United Mexican States Government Global, Series A, 5.625% 2017 $ United Mexican States Government, Series M10, 7.75% 2017 MXN120,000 United Mexican States Government 4.00% 201910 United Mexican States Government, Series M, 6.50% 2021 United Mexican States Government Global, Series A, 3.625% 2022 $ United Mexican States Government, Series M20, 10.00% 2024 MXN45,000 United Mexican States Government Global, Series A, 6.75% 2034 $ United Mexican States Government, Series M30, 10.00% 2036 MXN39,500 United Mexican States Government 4.00% 204010 Brazil (Federal Republic of) Global 12.50% 2016 BRL13,350 Brazil (Federal Republic of) 10.00% 2017 Brazil (Federal Republic of) 6.00% 201710 Brazil (Federal Republic of) Global 8.00% 20182 $ Brazil (Federal Republic of) Global 4.875% 2021 Brazil (Federal Republic of) Global 8.50% 2024 BRL22,000 Brazil (Federal Republic of) Global 10.25% 2028 Brazil (Federal Republic of) Global 7.125% 2037 $ Brazil (Federal Republic of) 6.00% 204510 BRL21,469 Turkey (Republic of) 4.00% 201510 TRY25,286 Turkey (Republic of) 10.00% 2015 Turkey (Republic of) 9.00% 2016 Turkey (Republic of) 7.50% 2017 $ Turkey (Republic of) 6.75% 2018 Turkey (Republic of) 10.50% 2020 TRY3,750 Turkey (Republic of) 5.625% 2021 $ Turkey (Republic of) 6.875% 2036 Turkey (Republic of) 6.75% 2040 Russian Federation 7.85% 2018 RUB515,000 Russian Federation 7.85% 2018 Russian Federation 5.00% 2020 $ Russian Federation 12.75% 2028 Russian Federation 7.50% 20302 Bahrain Government 5.50% 2020 Bahrain Government 5.50% 20204 Colombia (Republic of) Global 8.25% 2014 Colombia (Republic of) Global 12.00% 2015 COP19,150,000 Colombia (Republic of) Global 7.375% 2019 $ Colombia (Republic of) Global 11.75% 2020 Colombia (Republic of) Global 7.75% 2021 COP1,780,000 Colombia (Republic of) Global 9.85% 2027 Colombia (Republic of) Global 10.375% 2033 $ Colombia (Republic of) Global 7.375% 2037 Polish Government, Series 0414, 5.75% 2014 PLN51,554 Polish Government, Series 1017, 5.25% 2017 Polish Government 6.375% 2019 $ Polish Government 5.125% 2021 Polish Government 5.00% 2022 Indonesia (Republic of) 10.375% 2014 Indonesia (Republic of) 6.875% 20174 Indonesia (Republic of) 6.875% 20184 Indonesia (Republic of) 6.875% 2018 Indonesia (Republic of) 4.875% 2021 Indonesia (Republic of) 6.625% 20374 Venezuela (Republic of) 10.75% 2013 Venezuela (Republic of) 8.50% 2014 Venezuela (Republic of) 5.75% 2016 Venezuela (Republic of) 7.65% 2025 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 Latvia (Republic of) 5.25% 20174 Latvia (Republic of) 5.25% 2021 Uruguay (Republic of) 5.00% 201810 UYU190,753 Uruguay (Republic of) 4.25% 20272,10 Uruguay (Republic of) 4.375% 202810 Chilean Government 5.50% 2020 CLP1,790,000 Chilean Government 6.00% 2020 Chilean Government 3.25% 2021 $ Chilean Government 6.00% 2021 CLP2,550,000 Lithuania (Republic of) 6.625% 20224 $ Panama (Republic of) Global 7.125% 2026 Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 6.70% 20362 Croatian Government 6.25% 20174 Croatian Government 6.75% 20194 Croatian Government 6.375% 20214 Hungary (Republic of) 4.75% 2015 Hungarian Government, Series 17/B, 6.75% 2017 HUF1,012,000 Hungarian Government 6.25% 2020 $ Hungarian Government 6.375% 2021 Hungarian Government 7.625% 2041 South Africa (Republic of) 5.50% 2020 South Africa (Republic of), Series R-214, 6.50% 2041 ZAR107,000 Iraq (Republic of) 5.80% 20282 $ South Korean Government 5.00% 2014 KRW11,325,000 South Korean Government 5.50% 2017 Philippines (Republic of) 4.95% 2021 PHP139,000 Philippines (Republic of) 6.25% 2036 Dominican Republic 7.50% 20212,4 $ Dominican Republic 7.50% 20212 Argentina (Republic of) 0.098% 20121,2 Argentina (Republic of) GDP-Linked 2035 Peru (Republic of) 7.125% 2019 Corporacion Andina de Fomento 4.375% 2022 Romanian Government 6.75% 20224 Province of Buenos Aires 10.875% 20212,4 State of Qatar 5.25% 2020 Sri Lanka (Republic of) 6.25% 20214 Gabonese Republic 8.20% 2017 U.S. TREASURY BONDS & NOTES — 0.61% U.S. Treasury 1.375% 2012 U.S. Treasury 1.375% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 3.25% 2016 MORTGAGE-BACKED OBLIGATIONS2 — 0.21% American Tower Trust I, Series 2007-1A, Class E, 6.249% 20374 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20374 MUNICIPALS — 0.07% State of New Jersey, Economic Development Authority, Energy Facility Revenue Bonds (ACR Energy Partners, LLC Project), Series 2011-B, 12.00% 20304 Total bonds, notes & other debt instruments (cost: $16,301,615,000) Shares or Convertible securities — 0.74% principal amount INFORMATION TECHNOLOGY — 0.47% Linear Technology Corp., Series A, 3.00% convertible notes 2027 $ Liberty Media Corp. 3.50% convertible notes 2031 $ Suntech Power Holdings Co., Ltd. 3.00% convertible notes 2013 $ TELECOMMUNICATION SERVICES — 0.09% Leap Wireless International, Inc. 4.50% convertible notes 2014 $ Clearwire Corp. 8.25% convertible notes 20404 $ CONSUMER DISCRETIONARY — 0.09% Cooper-Standard Holdings Inc. 7.00% convertible preferred4,9,11 ENERGY — 0.06% Apache Corp., Series D, 6.00% convertible preferred 2013 UTILITIES — 0.03% PPL Corp. 9.50% convertible preferred 2013, units Total convertible securities (cost: $132,564,000) Preferred securities — 0.69% Shares FINANCIALS — 0.69% Ally Financial Inc., Series G, 7.00%4 Ally Financial Inc., Series 2, 8.125% preferred U.S. Bancorp, Series G, noncumulative convertible preferred Zions Bancorporation, Series C, 9.50% noncumulative depositary shares Swire Pacific Ltd. 8.84% cumulative guaranteed perpetual capital securities4 First Republic Bank, Series A, noncumulative convertible preferred Citigroup Inc. 6.95% preferred Citigroup Inc. 7.875% preferred HSBC Holdings PLC, Series 2, 8.00% Total preferred securities (cost: $117,542,000) Common stocks — 1.42% INDUSTRIALS — 0.36% Nortek, Inc.11,12 Delta Air Lines, Inc.12 United Continental Holdings, Inc.12 Atrium Corp.5,9,12 ACF Industries Holding Corp.9,12 — CONSUMER DISCRETIONARY — 0.35% Cooper-Standard Holdings Inc.11,12 American Media, Inc.5,9,11,12 Ford Motor Co. Adelphia Recovery Trust, Series Arahova9,12 36 Adelphia Recovery Trust, Series ACC-112 16 Five Star Travel Corp.5,9,12 23 FINANCIALS — 0.35% American Tower Corp. Citigroup Inc. CIT Group Inc.12 Bank of America Corp. MATERIALS — 0.24% Georgia Gulf Corp.11 TELECOMMUNICATION SERVICES — 0.12% Frontier Communications Corp., Class B ENERGY — 0.00% General Maritime Corp.5,9,12 Petroplus Holdings AG9,12 — INFORMATION TECHNOLOGY — 0.00% Remark Media, Inc.5,9,12 62 Total common stocks (cost: $254,810,000) Warrants — 0.04% CONSUMER DISCRETIONARY — 0.04% Revel Holdings, Inc., warrants, expire 20215,9,12 Cooper-Standard Holdings Inc., warrants, expire 20179,11,12 Charter Communications, Inc., warrants, expire 201412 ENERGY — 0.00% General Maritime Corp., warrants, expire 20175,9,12 Total warrants (cost: $7,329,000) Principal amount Short-term securities — 6.98% ) Fannie Mae 0.07%–0.19% due 7/16/2012–1/8/2013 $ Freddie Mac 0.07%–0.155% due 7/10–10/15/2012 U.S. Treasury Bills 0.061%–0.125% due 7/12–11/15/2012 Wal-Mart Stores, Inc. 0.12%–0.13% due 7/27–7/30/20124 Federal Home Loan Bank 0.11%–0.19% due 7/20–10/16/2012 U.S. Bank, N.A. 0.14% due 7/2/2012 PepsiCo Inc. 0.12%–0.13% due 7/9–9/13/20124 Variable Funding Capital Company LLC 0.16%–0.19% due 7/16–7/24/20124 Private Export Funding Corp. 0.17%–0.21% due 7/18–8/6/20124 Abbott Laboratories 0.14%–0.17% due 8/7–9/17/20124 Coca-Cola Co. 0.19% due 9/24–9/25/20124 Merck & Co. Inc. 0.13% due 8/24/20124 Procter & Gamble Co. 0.15% due 7/16–9/10/20124 National Rural Utilities Cooperative Finance Corp. 0.14% due 7/18/2012 Paccar Financial Corp. 0.12%–0.13% due 7/26/2012 Colgate-Palmolive Co. 0.11% due 7/9/20124 Johnson & Johnson 0.10% due 7/2/20124 Chariot Funding, LLC 0.16% due 7/9/20124 Becton, Dickinson and Co. 0.11% due 7/30/2012 Total short-term securities (cost: $1,292,488,000) Total investment securities (cost: $18,106,348,000) $ Other assets less liabilities Net assets $ Forward currency contracts The fund has entered into forward currency contracts to sell currencies as shown in the following table. The open forward currency contracts shown are generally indicative of the level of activity over the prior 12-month period. Unrealized (depreciation) Contract amount appreciation at Receive Deliver 6/30/2012 Settlement date Counterparty ) ) ) Sales: Brazilian reais 7/11/2012 Citibank $ BRL24,000 $ ) Brazilian reais 7/31/2012 JPMorgan Chase $ BRL40,000 ) Euros 7/9/2012 HSBC Bank $ € ) Euros 7/16/2012 HSBC Bank $ € ) Euros 7/18/2012 JPMorgan Chase $ € ) Euros 7/23/2012 JPMorgan Chase $ € 64 Euros 7/25/2012 Bank of New York Mellon $ € ) Euros 8/2/2012 Citibank $ € ) New Turkish liras 7/16/2012 JPMorgan Chase $ TRY25,600 ) Polish zloty 7/11/2012 JPMorgan Chase $ PLN44,000 ) $ ) 1Coupon rate may change periodically. 2Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 3Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $1,918,795,000, which represented 10.36% of the net assets of the fund. 4Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $5,882,703,000, which represented 31.75% of the net assets of the fund. 5Acquired through a private placement transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date(s) ) ) assets NXP BV and NXP Funding LLC 10.00% 2013 7/17/2009 $ $ % Revel Entertainment 12.00% 2018 2/15/2011–3/15/2012 Revel Holdings, Inc., warrants, expire 2021 2/15/2011 — Gray Television, Inc., Series D, 17.00% (undated) 6/26/2008 American Media, Inc. 11/17/2010 General Maritime Corp. 11/6/2009 General Maritime Corp., warrants, expire 2017 11/6/2009 Atrium Corp. 4/30/2010 Remark Media, Inc. 12/17/2007 62 Five Star Travel Corp. 12/17/2007 21 23 Total restricted securities $ $ % 6Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 7Step bond; coupon rate will increase at a later date. 8Scheduled interest and/or principal payment was not received. 9Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $123,159,000, which represented .66% of the net assets of the fund. 10Index-linked bond whose principal amount moves with a government price index. 11The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 12Security did not produce income during the last 12 months. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended June 30, 2012, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 6/30/2012 ) Georgia Gulf Corp. 9.00% 2017 $ $
